EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement is made as of February 5, 2020, and effective upon the Board of
Directors approval of this Agreement (the “Effective Date”), by and between Todd
Violette (the “Employee”), and APPYEA, Inc., (the “Company”) located at the
address set forth below.

 

WITNESSETH:

 

WHEREAS, Company wishes to employ Employee and Employee wishes to be employed by
Company, all on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties
hereafter set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. ENGAGEMENT: Subject to the provisions of this Agreement the Company agrees to
engage the Employee to perform and Employee agrees to perform services, upon the
terms and conditions herein specified.

 

2. TERM: The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue until a Permanent Employment Agreement is executed. The
Term of employment is subject to termination, extension, and automatic
termination as set forth hereunder.

 

3. DUTIES AND RESPONSIBILITIES

 

a) Duties. Executive shall devote the substantial portion of his entire business
time, attention and energy exclusively to the business and affairs of the
Company. Notwithstanding the foregoing, the Company acknowledges that the
Executive has other business interests and ownerships as well as serving on the
Boards of Directors of other companies in which the Executive is a stockholder
or owner. The Company acknowledges and consents to the continuation of these
ownerships and relationships, provided they do not interfere with the
Executive’s duties under this Agreement.

 

b) Outside Interests. Nothing in this Agreement shall be deemed to prohibit
Employee from managing his personal, financial and legal affairs and from making
passive investments of funds in companies or enterprises. Employee may however
invest funds in securities of any company if the securities of such company are
listed for trading on a national stock exchange, any company listed on a foreign
exchange or traded in the over-the-counter market. The Employee’s holdings in
any other public therein shall represent less than Nine and Ninety-Nine tenths
of a Percent (9.99%) of the total number of outstanding shares of such company.

 



 1

  

    

4. COMPENSATION: As full and complete consideration for Employee’s Services and
Employee’s undertakings hereunder, and for all rights granted to Company
hereunder, and subject to Employee’s full compliance with the terms and
conditions of this Agreement, Company agrees to pay Employee as follows:

 

Base Salary, Bonuses and Benefits.

 

i. During the Employment Period, the Executive's base salary shall be $240,000
per annum (the “Base Salary”), such Base Salary shall be payable in regular
installments in accordance with the Company's general payroll practices and
subject to withholding and other payroll taxes. The Base Salary shall be
reviewed by the Board on an annual basis, in order to implement any cost of
living adjustments that it deems appropriate. In addition, during the Employment
Period, the Executive shall be entitled to participate in all employee benefit
programs from time to time for which senior executive employees of the Company
and its Affiliates are generally eligible. The Executive shall be eligible to
participate in all insurance plans available generally from time to time to
executives of the Company and its Affiliates.

 

ii. Each year during the Employment Period, in addition to the Base Salary, the
Executive shall be eligible to earn annual bonuses (each, an “Annual Bonus”), as
determined by the compensation committee of the Board of Directors. The
Executive shall only be eligible to receive an Annual Bonus if he remains
continuously employed by the Company through December 31 of the year in which
the Annual Bonus was earned. Any Annual Bonus payable to the Executive in a
single cash payment. The Company will make the Annual Bonus payment by March
15th of the year following the year in which the bonus was earned.

 

iii. Executive shall receive 50,250,000 shares of Class A Preferred. This would
make the executive the control shareholder of the company.

 

iv. Upon reaching profitable operations, the Company shall provide the Executive
with an automobile incentive: The Company will undertake to purchase a vehicle
with a payment not to exceed $1,500 per month, pay all necessary registration
expenses and pay for the necessary auto-insurance.

 

v. During the Employment Period, the Company shall reimburse the Executive for
all reasonable expenses incurred by him in the course of performing his duties
under this Agreement which are consistent with the Company's and its Affiliates'
policies as such policies may be established and amended from time to time with
respect to travel, entertainment and other business expenses, subject in all
instances to the Company's requirements with respect to reporting and
documentation of such expenses.

 

vi. During the Employment Period, the Executive shall be entitled to Four (4)
weeks paid vacation during each 12-month period worked, commencing on the
Closing Date. Vacation days that remain unused at the end of a calendar year may
not be carried over into the next calendar year. Executive will not schedule or
take vacation during the Two (2) week period surrounding the date in which a
Securities and Exchange Commission (“SEC”) periodic filing is due.

 

b) Benefits: During the term, Employee shall be entitled to receive all benefits
of employment, if any, as established and when and as he becomes eligible. The
Company reserves the right to modify, suspend, or discontinue any and all
benefits offered by the Company at any time without notice to or recourse by
Employee, so long as such action is taken generally with respect to other
similarly situated persons and does not single out Employee.

 

 2

  

   

c) The Fixed Compensation: if any, shall be subject to standard withholding
taxes as mandated by federal, state and local authorities.

 

d) Key Man Life Insurance Policy: The Company is responsible for payment of
Employee’s Key Man Life Insurance Policy and Directors and Management Insurance
for the term of this Agreement.

 

e) Stock Incentive: The Employee shall also have the right to purchase up to
percent of 10% common stock at the market price within twenty-four months

 

f) Profit Incentive: The Employee shall receive a bonus of 8% of the net profit
(after of cost operations and General administrative expenses).

 

5. TERMINATION NOTICE TO EMPLOYEE:

 

a) Notwithstanding any provision of this Agreement to the contrary, the
employment hereunder shall terminate on the first to occur of the following:

 

(i) the date of the Employee’s death;

 

(ii) the date on which Company or the Secured Creditors give the Employee notice
of termination for Cause (as defined below) (subject to any applicable cure
period);

 

(iii) Thirty (30) days after the Employee delivers written notice of his
resignation to Company; or

 

(iv) the execution of a permanent employment agreement;

 

(v) any mutually agreed upon time.

 

b) Company shall have the right, in its sole discretion, to terminate the
Employee for Cause. For purposes of this Agreement, “Cause” shall mean the
occurrence of any of the following, as reasonably determined by the Board of
Directors:

 

(i) the willful failure or refusal or the continued failure, in the reasonable
judgment of the Secured Creditors, by the Employee to perform and discharge his
material duties and responsibilities under this Agreement, or any breach by the
Employee. If such failure, refusal or breach is not cured within Thirty (30)
days of written notice to Employee, which notice specifically identifies the
conduct complained of, Company may terminate employment for Cause; or

  



 3

  

 

(ii) the willful engaging by the Employee in conduct which in the opinion of the
Secured Creditors is demonstrably damaging to the Company; or which violates any
federal or state securities laws or regulations or causes any censure of
Company; or

 

(iii) the conviction of the Employee (or the entering by the Employee a pleas of
guilty or nolo contendere) for (i) any felony, (ii) any misdemeanor involving
moral turpitude, or (iii) any crime involving Company, its property, any of
Company’s subsidiaries or affiliates, or any of their respective property.

 

(iv) For Cause. Notwithstanding anything herein to the contrary, the material
breach of this Agreement which breach is not cured within thirty (30) days
following written notice of such breach. Upon termination of Employee’s
employment with the Company for cause, the Company shall be under no further
obligation to Employee for salary or bonus, except to pay all accrued but unpaid
base salary, accrued bonus (if any) and accrued vacation to the date of
termination thereof. The Executive has 90 days to exercise any outstanding Stock
Options vested but not exercised.

 

(v) Without Cause. The Company may terminate Executive’s employment hereunder at
any time without cause, provided, however, that Executive shall be entitled to
severance pay in the amount equal to six times the Executive’s monthly
compensation at time of termination. The Executive has 90 days to exercise any
outstanding Stock Options vested but not exercised.

 

(vi) Termination for Good Reason. If Employee terminates his employment with the
Company for Good Reason (as hereinafter defined), he shall be entitled to the
severance benefits set forth in Section 5(v). For purposes of this Agreement,
“Good Reason” shall mean any of the following: (i) relocation of the Company’s
executive offices more than forty miles from the current location, without
Employee’s concurrence; (ii) any material breach by the Company of this
Agreement; (iii) a material change in the principal line of business of the
Company, without Employee’s concurrence, or (iv) any significant change in the
Employee’s duties and responsibilities. The Executive has 90 days to exercise
any outstanding Stock Options vested but not exercised.

 

(d) Termination After Change of Control. If Employee’s employment with the
Company is terminated (a) by the Company other than for Cause or Disability, or
(b) by the Employee for Good Reason, the Company shall, in lieu of any other
severance payments or benefits payable by the Company to the Employee, pay to
the Employee within ten (10) business days after the Employee's Date of
Termination a severance payment in an amount equal to three (3 times the sum of
the Executive’s most recent annual base salary and the Executive’s most recent
annual cash bonus under the Company's incentive compensation plan (if any). The
Executive has 90 days to exercise any outstanding Stock Options vested but not
exercised.

 

c) In the event the Employment is terminated because of death pursuant to
Paragraph 5(a)(i) hereof, the Employee or his estate, legal representative or
designated beneficiary, as the case may be, shall be entitled to payment of any
earned but unpaid compensation, upon the date of death, without annualization
and through the date of termination (collectively, the “Accrued Salary”) paid in
one lump sum within Sixty (60) days from the date of death.

 



 4

  

    

d) Upon the termination of the Agreement, Employee shall immediately:

 

(i) return all property of the Company to the Board of Directors, or their
designate, including but not limited to manuals, client lists, employee files
and all Confidential Information described in Paragraph 9(b);

 

(ii) vacate the property of the Company;

 

(iii) cease and desist all contact with clients, vendors and employees of the
Company; and

 

(iv) assist the transition of the successor as reasonably requested by the
General Manager for a period of not less than Thirty (30) days.

 

e) Company shall have the right, in its sole discretion, to terminate the
Employee who becomes disabled. Upon the permanent disability of Employee (the
"Disabled Employee") as defined below, and upon written notice of such permanent
disability, (the “Event”) Company and the Disabled Employee hereby agree as
follows:

 

(i) “Disability” in this Agreement shall mean the inability of a person to
perform his normal employment responsibilities for six (6) consecutive months or
twelve (12) months out of any eighteen (18) month period. The Employee agrees to
submit to such medical examinations as may be necessary to determine whether a
Disability exists, pursuant to reasonable requests which may be made by Company
from time to time. The refusal of the Employee to submit to such requests for
examination will result in the presumption that the disability does exist.

 

(ii) In the event the Employment is terminated because of Disability the
Employee shall be entitled to payment of Accrued Salary paid in one lump sum
within Sixty (60) days from the end of the date of termination because of
Disability.

 

6. TRAVEL AND EXPENSES: Company shall reimburse Employee for any necessary
travel or other expenses incurred in the performance hereinabove specified
provided such expenses constitute proper business deductions from taxable income
for Company and are excludable from taxable income to Employee under the
Internal Revenue Code and governing regulations. In addition, the Company is
responsible for all other expenses Employee incurs related to APPYEA, Inc.,
Inc., including Employee’s cell phone, notwithstanding if such cell phone is
also used for personal usage and for mileage on Employee’s personal vehicle at a
rate of Fifty Cents ($0.50) per mile and for fuel costs.

 

1.) Airline Travel - 4 hours under and over:

 



 

a.If the airline travel required is less than four (4) total hours, the company
will purchase an economy plus class or equivalent ticket;

 

b.If the airline travel required is more than four (4) total hours, the company
will purchase a business class or equivalent ticket;



 



 5

  

  

2.) Hotel selection

 



 

a.In the event the travel is for business operation of the company, the company
agrees to reimburse the expense of a hotel room with either the Marriott,
Marriott Courtyard, Hilton, or a Hilton Double Tree or comparable hotel,

 

b.In the event the travel is for provide support to the Company for any investor
presentations, merger meeting or meeting with the executive of the company, the
company agrees to reimburse the expense of a hotel room with the Hyatt Grand
Hyatt hotel chain or comparable hotel chain.



 

3.) Rental Car

 



 

a.The Rental Car reimbursed the amount for a Premium or full-size Rental car,



 

4.) Meals

  



 

a.The Meals shall be reimbursed up to a maximum of $100 a day for meals, expect
when purchasing a meal for corporate purposes

 

7. TRADE SECRETS: Employee shall not disclose Company’s trade secrets, learned
in the scope of Employee’s employment nor use them in any way prior to the Term
of employment, during the Term of employment or thereafter, except as required
by operation of law. For the purpose of this Agreement, “trade secrets” is
defined as information not readily available to, or accessible by, the general
public or the internet community.

 

8. RESTRICTIVE COVENANTS/PROTECTION OF CONFIDENTIALITY:

 

a) Restrictive Covenants. It is agreed that Employee’s services hereunder are of
a special, unique and extraordinary character and are vital to the future
success and viability of Company. Employee acknowledges that Employee’s
compensation is partly in consideration of and conditioned upon Employee
agreeing to the covenants contained in this Paragraph and that the restrictions
set forth herein are a material inducement to Company’s agreement to employ
Employee hereunder. Accordingly, Employee agrees that as long as Employee shall
remain a Employee of Company and for a period of One (1) years thereafter,
Employee will not directly or indirectly, individually, or through any other
person or corporate or other business entity, except on behalf of Company:

 

(i) Employ, engage or solicit (or attempt to employ, engage or solicit) any
person who at that time is, or at any time during the preceding One (1) year
period was, in the employ of Company either as an Employee or an independent
contractor, or

 

(ii) Solicit business from any client (as defined below) or render any services
to or for any client, in each case whether or not the relationship between
Company and such clients was originally established in whole or in part through
Employee’s efforts; or

 

(iii) Attempt in any manner to persuade any client to cease or to reduce the
amount of business which such client has customarily done or contemplates doing
with Company.

  

 6

  

 

Employee acknowledges that because of the nature of the business engaged in by
Company and the fact that Clients can be and are serviced by Company wherever
located, it is impractical and unreasonable to place a geographic limitation on
the above covenants and the restrictions set forth herein are reasonable and
necessary to protect Company’s interest.

 

For the purpose of this Paragraph, the term “client” shall mean, any person or
entity (A) who is then a client of Company; (B) who was a client of Company, at
any time during the One (1) year period immediately preceding the Determination
Date (as defined below); and (C) to whom Company had made a presentation within
a period of one (1) year immediately preceding the Determination Date (i.e.
prospective client); the term “Determination Date” means, as applicable, the
date of termination of Employee’s employment, or if Employee’s employment shall
not have terminated, the date of the prohibited conduct described in Section 5
(b).

 

The Company acknowledges that it wishes only to limit Employee’s right to
compete only to the extent necessary to protect the Company from unfair
competition. The Company further acknowledges that: (1) Employee will be able to
earn a livelihood in his profession as a business coach and consultant without
violating the foregoing restrictions and (2) that his ability to earn a
livelihood as a business coach and consultant without violating such
restrictions is a material condition to Employee’s executing this Agreement.

 

b) Confidentiality. Employee also agrees that, during and after the term of
Employee’s employment, Employee will not disclose to any person or entity any
Confidential Information or proprietary information or ideas of Company or any
client, prospective client or former client of Company or directly or
indirectly, individually, or through a corporation or other business entity,
utilize any such Confidential Information or proprietary information or ideas
for Employee’s own benefit, or for the benefit of any third party. “Confidential
Information” shall be defined as any nonpublic information disclosed by one
party to the other party and shall be deemed to include the following
information of the respective parties, without limitation: (a) e-mail addresses,
customer lists, the names of customer contacts, business plans, technical data,
product ideas, personnel, contracts and financial information; (b) patents,
trade secrets, techniques, processes, business methodologies, schematics,
Employee suggestions, development tools and processes, computer printouts,
computer programs, design drawings and manuals, and improvements; (c)
information about costs, profits, markets and sales; (d) plans for future
development and new product concepts; (e) all documents, books, papers,
drawings, models, sketches, and other data of any kind and description,
including electronic data recorded or retrieved by any means, that have been or
will be disclosed, as well as written or oral instructions or comments.

 

c) Injunctive Relief. Employee agrees that any breach or threatened breach of
restrictions set forth in this Paragraph will result in irreparable injury to
Company for which it shall have no meaningful remedy in law and Company shall be
entitled to injunctive relief in order to enforce the provision thereof, without
being required to post a bond or other security. In addition, Company may take
all such other actions and remedies available to it under law or in equity and
shall be entitled to such damages as it can show it has sustained by reason of
such breach. If any provision of this Paragraph of this Agreement is found to be
unreasonably restrictive by a court of competent jurisdiction, then such
provision shall me modified by such court so as to apply such provision to the
maximum extent allowed by law, without affecting the validity of any other
provision of this Agreement.

  



 7

  

     

9. ARBITRATION: Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration and by a
neutral arbitrator to be chosen by both parties, and the parties hereby agree to
be bound by the results. Such arbitration shall be held before the American
Arbitration Association in accordance with their rules and procedures. Payment
of arbitration fees is to be decided by the arbitrator and judgment upon the
award rendered may be entered in any court possessing jurisdiction of
arbitration awards.

 

10. BINDING AGREEMENT: This Agreement is a binding agreement between Company and
Employee, inuring to the parties respective personal and legal representatives,
successors and permitted transferees and assigns.

 

11. NOTICES: All notices shall be in writing and shall be personally delivered
or sent by Certified Mail-Return Receipt Requested. All notices to Company shall
be sent to APPYEA, Inc., at 777 Main Street, Suite 600, Fort Worth, TX 76102 .
All notices to Employee shall be sent to the location set forth below.

 

Todd Violette

102 NE 2nd Street #265

Boca Raton, FL 33432

 

12. BREACH: No breach of this Agreement by any party shall be deemed material
unless the offended party shall give written notice of such breach, and the
offending party shall have failed to cure the breach within Five (5) business
days after receipt of such notice, or commenced to cure with reasonable
diligence if such breach is not capable of being fully cured within Five (5)
days.

 

13. COUNTERPARTS/FACSIMILE: This Agreement may be executed in counterparts, each
one of which will be deemed to be an original, and it may be executed and
delivered by facsimile transmission.

 

14. SEVERABILITY: If, for any reason any provision of this Agreement is held
invalid, the other provisions of this Agreement will remain in effect.

 

15. ASSIGNMENT: Employee acknowledges that the services to be rendered are
unique and personal. Accordingly, the Employee may not assign any of these
rights or delegate any of his duties or obligations under this Agreement. The
rights and obligations of Company under this Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of Company.

 

16. ENTIRE AGREEMENT: This Agreement constitutes the entire Agreement between
Employee and Company with respect to the subject matter and supersedes any and
all prior understandings, written or oral. Further, no amendments or additions
to this Agreement shall be binding unless in writing and signed by the party to
be charged. This Agreement shall be construed, interpreted and enforced under
and in accordance with the laws of the State of Texas.

  



 8

  

   

 IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth in the introduction hereto.

 



EMPLOYEE:

 APPYEA, INC. 

 

 

 

 

 

By:

/s/ Todd Violette

 By: /s/ Doug O McKinnon 

 

   

Todd Violette

 Name: Douglas O. McKinnon 

 

 

 

 

 

 

Address:

 

 

Title:

CEO

 

 

 

 

 

 

 

102 NE 2nd Street #265, Boca Raton, FL 33432

 

 

 

 

 

 

 

 

 

Date: Feb 5, 2020

 

Date: 02/05/2020

 



 



 9

  